Exhibit 10.1



EXECUTIVE EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the 29 day of May
2020, between Howard Bank (the “Bank” or “Employer”), a Maryland-chartered trust
company, and Robert L. Carpenter, Jr., a resident of the State of Maryland (the
“Executive”).
RECITALS:
WHEREAS, The Bank desires to employ the Executive pursuant to the terms of this
Agreement and the Executive desires to be so employed.
In consideration of the above premises and the mutual agreements hereinafter set
forth, the parties hereby agree as follows:
1. DEFINITIONS. Whenever used in this Agreement, the following terms and their
variant forms will have the meaning set forth below:
1.1 “Agreement” means this Agreement and any exhibits incorporated herein
together with any amendments hereto made in the manner described in this
Agreement.
1.2 “Affiliate” means any business entity that controls, is controlled by, or is
under common control with the Employer. Unless the context requires otherwise,
the term “Employer” used in this Agreement shall include all Affiliates.
1.3 “Area” means the geographic area within a radius of 20 miles of any office
or facility maintained by the Employer from time to time. It is the express
intent of the parties hereto that the Area as defined herein is the area where
the Executive performs or performed services on behalf of the Employer under
this Agreement as of, or within a reasonable time prior to, the termination of
the Executive’s employment hereunder.
1.4 “Board” means the board of directors of the Bank.
1.5 “Business of the Employer” means the business conducted by the Employer.
1.6 “Cause” means any of the following events or conduct preceding a termination
of the Executive’s employment initiated by the Employer:
(a) any act on the part of the Executive that constitutes, in the reasonable
judgment of the Board after consultation with legal counsel, fraud or dishonesty
toward the Employer, toward any Executive, officer or director of the Employer,
or toward any person doing business with the Employer;
(b) the conviction of the Executive of any felony or any other crime involving
moral turpitude;
1

--------------------------------------------------------------------------------

(c) the Executive’s entering into any transaction or contractual relationship
(other than this Agreement) with, or diversion of business opportunity from, the
Employer (other than on behalf of the Employer or with the prior written consent
of the Board); provided, however, such conduct shall not constitute Cause unless
the Board delivers to the Executive written notice setting forth (i) the conduct
deemed to qualify as Cause, (ii) reasonable remedial action that might remedy
such conduct, and (iii) a reasonable time (not less than 30 days) within which
the Executive may take such remedial action, and the Executive has not taken the
specified remedial action within the specified reasonable time;
(d) the Executive breaches any of the covenants contained in Sections 5, 6, 7 or
8 hereof;
(e) the Executive fails to discharge his material duties and obligations
contained in this Agreement; or
(f) conduct by the Executive that results in removal of the Executive as an
officer or Executive of the Employer pursuant to a written order by any
regulatory agency with authority or jurisdiction over the Employer.
1.7 “Change in Control” means the first to occur of any one of the following
events:
(a) the acquisition by any person, persons acting in concert or by an entity of
the then outstanding voting securities of either the Bank or the Company if, as
the result of the transaction, the acquiring person, persons or entity owns
securities representing more than 50% of the total voting power of the Bank or
the Company, as the case may be;
(b) within any 12-month period (beginning on or after the Effective Date) the
persons who were directors of either the Bank or the Company immediately before
the beginning of such 12-month period (the “Incumbent Directors”) cease to
constitute at least a majority of such board of directors; provided that any
director who was not a director as of the Effective Date will be deemed to be an
Incumbent Director if that director was elected to such board of directors by,
on the recommendation of, or with the approval of, at least two-thirds of the
directors who then qualified as Incumbent Directors;
(c) the approval by the stockholders of either the Bank or the Company of a
reorganization, merger, tender offer, exchange offer or consolidation, with
respect to which those persons who were the stockholders of either the Bank or
the Company, as the case may be, immediately prior to such reorganization,
merger or consolidation do not, immediately thereafter, own more than 50% of the
combined voting power entitled to vote in the election of directors of the
reorganized, merged or consolidated entities; or
(d) the sale, transfer or assignment of all or substantially all of the assets
of the Company or the Bank to any third party;
provided, however, that no Change in Control will have occurred for purposes of
this definition unless it qualifies as a change in the ownership or effective
control of a corporation, or a change in the ownership of a substantial portion
of the assets of a corporation, within the meaning of Treasury Regulations
Section 1.409A-3(i)(5).


1.8 “Code” means the Internal Revenue Code of 1986, as amended.
2

--------------------------------------------------------------------------------

1.9 “Company” means any entity that, on or after the Effective Date, controls
the Bank.
1.10 “Company Information” means Confidential Information and Trade Secrets.
1.11 “Confidential Information” means data and information relating to the
Business of the Employer (that does not rise to the status of a Trade Secret)
that is or has been disclosed to the Executive or of which the Executive has
become aware as a consequence of or through the Executive’s relationship to the
Employer, that has value to the Employer, and that is not generally known to its
competitors. Confidential Information does not include any data or information
that has been voluntarily disclosed to the public by the Employer (except where
such public disclosure has been made by the Executive without authorization),
that has been independently developed and disclosed by others, or that otherwise
enters the public domain through lawful means.
1.12 “Effective Date” means May 27, 2020.
1.13 “Good Reason” means the existence of any of the following conditions
preceding a termination of the Executive’s employment initiated by the
Executive:

 
(a)
a material diminution in the powers, responsibilities or duties of the Executive
hereunder;
       
(b)
the removal of the Executive’s status as an Executive Vice President of the
Bank;
       
(c)
a material breach of the terms of this Agreement by the Employer;
       
(d)
a change in the location of the principal office of the Executive more than 20
miles from its existing location, which the Employer and the Executive hereby
agree to be a material change in the location at which the Executive provides
services under this Agreement;
       
(e)
a material reduction in the Executive’s Base Salary, as defined in Section
4.l(a) hereof; or
       
(f)
the Bank’s provision to the Executive of a notice that this Agreement shall not
be extended in accordance with Section 3.1 hereof;

provided, however, that no termination of the Executive’s employment that is
triggered by any conduct or event described in this Section 1.13 shall
constitute a termination of the Executive’s employment for Good Reason unless
the Executive has first provided the Employer with the opportunity to cure the
event or conduct by giving the Employer a written notice within 90 days of the
initial existence of one or more of the conditions set forth above describing in
sufficient detail the Executive’s belief that a Good Reason exists, and the
Employer fails to cure the condition prior to the expiration of a 30-day cure
period, beginning with the date such notice is received by the Employer.
3

--------------------------------------------------------------------------------

1.14 “Permanent Disability” means that the Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, as certified by a
physician chosen by the Employer and reasonably acceptable to the Executive.
Permanent Disability shall also include a determination of disability that
qualifies the Executive for receiving payments under any long-term disability
insurance policy maintained by the Employer under which the Executive is
entitled to benefits, provided that the definition of disability applied under
that policy complies with the requirements of Treasury Regulation §
1.409A-3(i)(4).
1.15 “Trade Secrets” means information including, but not limited to, technical
or nontechnical data, formulas, patterns, compilations, programs, devices,
methods, techniques, drawings, processes, financial data, financial plans,
product plans or lists of actual or potential customers or suppliers that:
(a) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; and
(b) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.
1.16 “Treasury Regulations” means 26 C. F. R., the regulations promulgated under
the Code.
2. DUTIES.
2.1 The Executive is employed as an Executive Vice President and Chief Financial
Officer of the Bank, and must perform and discharge well and faithfully the
duties that may be assigned to the Executive from time to time by the Employer
in connection with the conduct of its business.
2.2 In addition to the duties and responsibilities specifically assigned to the
Executive pursuant to Section 2.1 hereof, the Executive must:
(a) devote substantially all of the Executive’s time, energy and skill during
regular business hours to the performance of the duties of the Executive’s
employment (reasonable vacations and reasonable absences due to illness
excepted) and faithfully and industriously perform such duties;
(b) diligently follow and implement all management policies and decisions
communicated to the Executive by the Chief Executive Officer or the Board; and
(c) timely prepare and forward to the Chief Executive Officer and to the Board
all reports and accounting as may be requested of the Executive.
2.3 The Executive must devote the Executive‘s entire business time, attention
and energies to the Business of the Employer and must not during the Term (as
defined in Section 3.1 hereof) be engaged (whether or not during normal business
hours) in any other business or professional activity, whether or not such
activity is pursued for gain, profit or other pecuniary advantage; but this will
not be construed as preventing the Executive from:
4

--------------------------------------------------------------------------------

(a) investing the Executive’s personal assets in businesses that are not in
competition with the Business of the Employer and that will not require any
services on the part of the Executive in their operation or affairs and in which
the Executive’s participation is solely that of an investor;
(b) purchasing securities in any corporation whose securities are regularly
traded provided that such purchase will not result in the Executive collectively
owning beneficially at any time 5% or more of the equity securities of any
business in competition with the Business of the Employer; or
(c) participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books, or teaching, subject to
any directions or limitations that might be established by the Chief Financial
Officer and the Board from time to time.
3. TERM AND TERMINATION.
3.1 Term. The initial term of this Agreement will commence on the Effective Date
and continue until March 30, 2022.  Commencing on March 31, 2022, and continuing
on each March 31 thereafter (in each case an “Anniversary Date”), this Agreement
shall be extended for one additional year unless written notice that this
Agreement shall not be extended is provided by the Employer to the Executive at
least 60 days prior to such Anniversary Date.  The initial term and any
extensions thereof made pursuant to this Section 3.1 are referred to herein as
the “Term.”  The Employer’s election not to extend this Agreement shall not
constitute termination of the Executive’s employment for purposes of this
Agreement but may constitute “Good Reason” as set forth herein.
3.2 Termination. The employment of the Executive under this Agreement may be
terminated prior to the expiration of the Term only as follows, subject to the
conditions set forth below:
3.2.1  By the Employer:
(a) for Cause at any time, upon written notice to the Executive, including the
notice provided for in Section 1.6(c), in which event the Employer shall have no
further obligation to the Executive except for the payment of any amounts due
and owing under Section 4 on the effective date of the termination; or
(b) without Cause at any time, upon written notice to the Executive, in which
event the Employer shall be required to make the termination payments (i) under
Section 3.7(b) if the termination is effective within 12 months following a
Change in Control or (ii) otherwise under Section 3.7(a).
 
 

5

--------------------------------------------------------------------------------



3.2.2  By the Executive:
(a) for Good Reason as provided in Section 1.13, in which event the Employer
shall be required to make the termination payments (i) under Section 3.7(b) if
the termination is effective within 12 months following a Change in Control or
(ii) otherwise under Section 3.7(a); or
(b) without Good Reason, in which event the Employer shall have no further
obligation to the Executive except for payment of any amounts due and owing
under Section 4 on the effective date of the termination.
3.2.3 By the Executive within 12 months following a Change in Control; provided
that the Executive gives at least 30 days’ prior written notice to the Employer
of the Executive’s intention to terminate employment with such resignation to be
effective immediately at the end of such 30-day period, in which event the
Employer shall have no further obligation to the Executive except for payment of
any amounts due and owing under Section 4 on the effective date of the
termination.
3.2.4 At any time upon the mutual written agreement of the parties hereto, in
which event the Employer shall have no further obligation to the Executive
except for the payment of any amounts due and owing under Section 4 on the
effective date of the termination unless otherwise set forth in the written
agreement.
3.2.5 Immediately upon the Executive’s death, in which event the Employer shall
have no further obligation to the Executive except for the payment of any
amounts due and owing under Section 4 on the effective date of the termination.
Additionally, in such event all of the Executive’s stock awards and stock
options shall immediately vest upon the effective date of such termination.
3.2.6 By either the Employer or the Executive upon the Permanent Disability of
the Executive, in which event the Employer shall be required to make the
termination payments under Section 3.7(c).
3.3 Effect of Termination. Termination of the employment of the Executive
pursuant to Section 3.2 shall be without prejudice to any right or claim that
may have previously accrued to either the Employer or the Executive hereunder
and shall not terminate, alter, supersede or otherwise affect the terms and
covenants and the rights and duties prescribed in this Agreement.
3.4 Suspension With Pay. Nothing contained herein shall preclude the Employer
from releasing the Executive of the Executive’s normal duties and suspending the
Executive, with pay, during the pendency of any investigation or examination to
determine whether or not Cause exists for termination of the Executive’s
employment.
3.5 Suspension Without Pay. If the Executive is suspended and/or temporarily
prohibited from participating in the conduct of the Employer’s affairs by a
notice served under Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance
Act, the Employer’s obligations under this Agreement shall be suspended as of
the date of service thereof, unless stayed by appropriate proceedings.  If the
charges in such notice are dismissed, the Employer may in its sole discretion
and in a manner that complies with Section 409A of the Code:
(a) pay the Executive all or part of the compensation withheld while its
contract obligations were suspended; and/or
6

--------------------------------------------------------------------------------



(b)  reinstate (in whole or in part) any of its obligations that were suspended.
3.6  Other Regulatory Requirements.
(a) If the Bank is in default, as defined in Section (3)(x)(1) of the Federal
Deposit Insurance Act, all obligations under this Agreement shall terminate as
of the date of such default, but no vested rights of the Executive shall be
affected. Further, all obligations under this Agreement shall be terminated,
except to the extent determined that continuation of this Agreement is necessary
for the continued operation of the Bank:
(i) by the Director (the “Director”) of the Federal Deposit Insurance
Corporation (“FDIC”) or his or her designee, at the time the FDIC enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
of the Federal Deposit Insurance Act; or
(ii) by the Director or his or her designee, at the time the Director or his or
her designee approves a supervisory merger to resolve problems relating to the
operation of the Bank or when the Bank is determined by the Director to be in an
unsafe or unsound condition.
If any payment hereunder is determined to violate any regulatory requirement
applicable to the Employer, the Employer may decline to make such payment or
amend the amount or timing of such payment, in a manner that complies with
Section 409A of the Code, to comply with such regulatory requirements.
3.7  Termination Payments.
(a) In the event and only in the event that the Executive’s employment is
terminated by the Employer pursuant to Section 3.2.1(b) or by the Executive
pursuant to Section 3.2.2(a) and a Change in Control has not occurred, then, in
addition to any amounts due and owing to the Executive under Section 4, the
Employer shall pay to the Executive as severance pay and liquidated damages a
total amount equal to 1/12th of the sum of (i) (A) the Executive’s average
annual Base Salary (as defined below, but disregarding any reduction
constituting Good Reason for purposes of such termination) during the current
and two prior fiscal years plus (B) the average bonus paid to the Executive by
the Employer during the current and two prior fiscal years, multiplied by (ii)
the greater of the number of full calendar months in the remaining Term or 12. 
Such amount shall be paid in accordance with the Employer’s normal payroll
practices in substantially equal payments over a period equal to the greater of
twelve (12) months or the remainder of the Term, commencing with the first
payroll date immediately following such termination.
7

--------------------------------------------------------------------------------

(b) In the event and only in the event that a Change in Control has occurred and
within 12 months after such Change in Control the Executive’s employment is
terminated by the Employer pursuant to Section 3.2.1(b) or by the Executive
pursuant to Section 3.2.2(a), the Executive shall be entitled to payment of any
amounts due and owing to the Executive under Section 4 on the effective date of
such termination and a lump sum payment equal to 1.99 times the sum of (i) the
Executive’s average Base Salary (as defined below, but disregarding any
reduction constituting Good Reason for purposes of such termination) during the
current and two prior fiscal years and (ii) the average bonus paid to the
Executive by the Employer during the current and two prior fiscal years, and
shall be paid such lump sum payment by the Employer within ten days of the
effective date of termination of employment. In addition: (i) all of the
Executive’s stock awards shall immediately vest; (ii) all of the Executive’s
unexercised stock options shall become immediately exercisable; and (iii) the
Executive’s lump sum payment provided in this paragraph shall be increased by
the total monthly COBRA premium amounts for Executive’s medical coverage under
the Employer’s group medical plan at the level of coverage as in effect as of
the effective date of termination of employment and based on the COBRA premium
amount as of such date, multiplied by the greater of (A) the number of full
calendar months in the remaining Term or (B) 18.
(c) In the event and only in the event that the Executive’s employment is
terminated by the Employer or the Executive pursuant to Section 3.2.6, then the
Employer will pay to the Executive any amounts due and owing under Section 4 on
the effective date of the termination and, commencing with the first payroll
date immediately following the effective date of such termination, the Employer
shall pay to the Executive as severance pay and liquidated damages a total
amount equal to: (i) the greater of the Executive’s target or actual bonus for
the year in which the Executive’s employment terminates, pro-rated for the
months elapsed in the annual bonus period at the time employment terminates; and
(ii) the sum of 1/12th of the Executive’s then-current Base Salary (as defined
below) multiplied by the lesser of the remaining Term or the date (if any) on
which the Executive is scheduled to begin to receive payments under the
disability insurance or other program maintained by the Employer. The total
amount payable pursuant to this paragraph shall be increased by the total
amounts, covering a period equal to the lesser of (A) the remaining Term or (B)
the date on which the Executive begins to receive payments under any disability
insurance or other program maintained by the Employer, of COBRA premiums for the
Executive’s medical, dental, and vision coverage under the Employer’s group
medical, dental and visions plans, the premium cost for employer-provided
disability insurance, and the employer contribution cost of the Employer
profit-sharing plans, retirement, and all other benefits, based on the levels of
coverage that the Executive was receiving at the time the Executive’s employment
is terminated pursuant to Section 3.2.6, and based on the premium amounts as of
such date. Such amount shall be paid in accordance with the Employer’s normal
payroll practices in substantially equal payments over a period equal to the
greater of twelve (12) months or the remainder of the Term, commencing with the
first payroll date immediately following such termination.  Additionally, in
such event all of the Executive’s stock awards shall immediately vest and all of
the Executive’s unexercised stock options shall become immediately exercisable.
(d) In the event and only in the event that the Executive’s employment is
terminated by the Employer pursuant to Section 3.2.1(b) or by the Executive
pursuant to Section 3.2.2(a), the Executive shall execute a release of
employment-related claims in favor of the Employer in a form provided by the
Employer and reasonably acceptable to the Executive (the “Release”), and such
release must become irrevocable, within sixty (60) days following the
termination of Executive’s employment; provided, however, that if such 60-day
period spans more than one calendar year, no payment described in Section 3.7
shall be made until the next calendar year (other than unpaid amounts otherwise
due under Article 4) . If the Executive does not execute the Release within such
sixty (60) day period and allow it to become irrevocable, the payments described
in Section 3.7 (other than unpaid amounts otherwise due under Article 4) shall
not be made.
8

--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, if the Executive is a specified Executive
within the meaning of Section 409A of the Code, no amount payable under Section
3.7(a), (b) or (c) shall be paid before the date that is six months after the
effective date of termination of the Executive’s employment or, if earlier, the
date of the Executive’s death, except to the extent that this Agreement may
permit payments within that period without causing any amount payable pursuant
to this Agreement to be included in the Executive’s gross income pursuant to
Section 409A(a)(1)(A) of the Code. Any payment deferred under this Section
3.7(e) shall be paid on the Employer’s first normal payroll date after the
six-month date or the date of the Executive’s death, as applicable, and any
remaining payments shall be paid at their normally-scheduled time.
(f) For purposes of Code Section 409A, Employee’s right to receive any
installment payment pursuant to the Employment Agreement shall be treated as a
right to receive a series of separate and distinct payments.
3.8 Calculation of Payment Amount; Certain Adjustments of Payment Amount.  If it
is determined that any payment or distribution by the Employer to or for the
benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) is subject
to the limitations of Section 280G of the Code (a “Parachute Payment”), the
following provisions shall apply:
(a) If the aggregate present value of Parachute Payments is less than or equal
to the 280G limit, then no adjustment to the amount of such Parachute Payments
shall be made.
(b) If the aggregate present value of Parachute Payments is greater than the
280G limit, such Parachute Payments shall be reduced to an amount, the present
value of which maximizes the aggregate present value of Parachute Payments
without causing such Parachute Payments to exceed the 280G limit.
For purposes of this Section 3.8, “present value” shall be determined in
accordance with Code Section 280G(d)(4), and the “280G limit” is the amount that
can be paid under this Agreement or otherwise without causing any amount to be
nondeductible under Code Section 280G or subject to excise tax under Code
Section 4999.
4. COMPENSATION AND BENEFITS.
4.1 Compensation. The Executive shall receive the following salary and benefits:
(a) Base Salary and Signing Bonus.


i.
During the Term, the Executive shall receive a base salary at the rate of
$300,000.00 per annum, payable in substantially equal installments in accordance
with the Bank’s regular payroll practices (“Base Salary”). The Executive’s Base
Salary shall be reviewed by the Board (or a committee of the Board comprised
solely of disinterested members, hereinafter the “Committee”) annually, and the
Executive shall be entitled to receive annually an increase in such amount, if
any, as may be determined by the Board or the Committee.

 
 



 9
 

--------------------------------------------------------------------------------

 
 


ii.
The Employer will make a cash payment of $50,000 to the Executive in accordance
with the Bank’s regular payroll practices on the first pay date that occurs 30
days after the Effective Date.


(b)
Incentive Compensation.  The following Bonuses and other compensation to which
the Executive is entitled are referred herein as “Incentive Compensation”:


i.
The Executive shall also be entitled to participate in such bonus, incentive and
other Executive compensation programs as are made available to executive
management of the Employer from time to time, including the Bank’s Executive
Incentive Plan.


ii.
Employer will grant the Employee on the next available grant date restricted
stock units of its common stock worth Fifty Thousand ($50,000) dollars, based on
the fair market value of Howard Bancorp’s stock at the close of trading (the
“Closing Price”) on the Grant Date (as defined in Howard Bancorp’s standard
Restricted Stock Award Agreement issued under the Howard Bancorp 2013 Equity
Incentive Plan), with such grant vesting fully over one year on first
anniversary of the Grant Date. Such Closing Price shall be the closing price on
the NASDAQ Capital Market.  Employer will take such action as may be necessary
to cause the Company to issue such restricted stock, provided, however, that
there are sufficient shares of common stock available for issuance under the
Howard Bancorp’s 2013 Equity Incentive Plan and the issuance of such restricted
stock units is registered or exempt from registration under the Securities Act
of 1933. In the event the Executive is terminated for Cause or voluntarily
terminates his employment with the Employer without Good Reason, the Executive
shall not receive, and have no rights to, any restricted stock units granted
hereunder but not vested as of the date of termination.

4.2 Business Expenses; Memberships. The Employer agrees to reimburse the
Executive for (a) reasonable business (including travel) expenses incurred by
the Executive in the performance of the Executive’s duties hereunder and (b) the
dues and business related expenditures, including initiation fees, associated
with membership in professional associations that are commensurate with the
Executive’s position with an annual maximum of $5,000; provided, however, that
the Executive must, as a condition of reimbursement, submit verification of the
nature and amount of such expenses in accordance with reimbursement policies
from time to time adopted by the Employer and in sufficient detail to comply
with rules and regulations promulgated by the Internal Revenue Service.
4.3 Vacation. On a non-cumulative basis the Executive shall be entitled to
vacation in each year of this Agreement in accordance with the Bank’s vacation
policy as then in effect, during which the Executive’s Base Salary shall be paid
in full.


10

--------------------------------------------------------------------------------



4.4 Benefits. In addition to the Base Salary and Incentive Compensation, the
Executive shall be entitled to such benefits as the Employer may make available
from time to time to its Executives.  All such benefits shall be awarded and
administered in accordance with the Employer’s standard policies and practices.
Such benefits may include, by way of example only, health, dental, vision,
profit-sharing plans, retirement, and disability insurance benefits and such
other benefits as the Employer deems appropriate. In addition to the benefits
described in this Section 4.4, the Employer shall provide to the Executive life
insurance equal to $500,000 payable to a beneficiary or beneficiaries selected
by Executive.
4.5 Car Allowance. Employer shall pay the Executive $750.00 per month as a car
allowance.
4.6 Withholding/Taxation. The Employer may deduct from each payment of
compensation hereunder all amounts required to be deducted and withheld in
accordance with applicable federal and state income, FICA and other withholding
requirements.  All payments that may be made and benefits that may be provided
pursuant to this Agreement are intended comply with the requirements of Section
409A of the Code and this Agreement shall be interpreted consistent therewith. 
Payments with respect to reimbursements of expenses or benefits or provision of
fringe or other in-kind benefits shall be made on or before the last day of the
calendar year following the calendar year in which the relevant expense or
benefit is incurred.  The amount of expenses or benefits eligible for
reimbursement, payment or provision during a calendar year shall not affect the
expenses or benefits eligible for reimbursement, payment or provision in any
other calendar year.
5. COMPANY INFORMATION.
5.1 Ownership of Information. All Company Information received or developed by
the Executive while employed by the Employer will remain the sole and exclusive
property of the Employer.
5.2 Obligations of the Executive.  The Executive agrees (a) to hold Company
Information in strictest confidence, (b) not to use, duplicate, reproduce,
distribute, disclose or otherwise disseminate Company Information or any
physical embodiments thereof and (c) not to take or fail to take any action with
respect to Confidential Information that would result in any Company Information
losing its character or ceasing to qualify as Confidential Information or a
Trade Secret.  In the event that the Executive is required by law to disclose
any Company Information, the Executive shall not make such disclosure unless
(and then only to the extent that) the Executive has been advised by the
Company’s legal counsel that such disclosure is required by law and then only
after prior written notice is given to the Employer when the Executive becomes
aware that such disclosure has been requested and is required by law. This
Section 5 shall survive the termination of the Executive’s employment with
respect to Confidential Information for so long as it remains Confidential
Information, but for no longer than three years following termination of the
Executive’s employment, and this Section 5 shall survive termination of the
Executive’s employment with respect to Trade Secrets for so long as is permitted
by the then-current Maryland Trade Secrets Act.
11

--------------------------------------------------------------------------------

5.3 Delivery upon Request or Termination.  Upon request by the Employer, and in
any event upon termination of the Executive’s employment with the Employer, the
Executive shall promptly deliver to the Employer all property belonging to the
Employer, including without limitation, all Company Information then in the
Executive’s possession or control.
6. NON -COMPETITION. The Executive agrees that during the Term and, in the event
of the termination of the Executive’s employment, by the Employer for Cause or
by the Executive without Good Reason, during the period of one year from and
after the effective date of such termination, the Executive shall not (except on
behalf of or with the prior written consent of the Employer), within the Area,
either directly or indirectly, on the Executive’s own behalf or in the service
or on behalf of others, as a principal, partner, officer, director, manager,
supervisor, administrator, consultant, Executive or in any other capacity that
involves duties and responsibilities similar to those undertaken for the
Employer, engage in any business that is the same as or essentially the same as
the Business of the Employer. In the event that the employment relationship is
terminated by the Employer without Cause or by the Executive for Good Reason,
the duration of the non-competition obligation set forth in this Paragraph 6
shall be equal to the number of months of any severance pay and/or liquidated
damages that the Employer may, in its sole discretion, pay to the Executive.
7. NON-SOLICITATION OF CUSTOMERS. The Executive agrees that during the Term and,
in the event of the termination of the Executive’s employment for any reason,
during the period of one year from and after the effective date of such
termination, the Executive shall not (except on behalf of or with the prior
written consent of the Employer), within the Area, on the Executive’s own behalf
or in the service or on behalf of others, solicit, divert or appropriate or
attempt to solicit, divert or appropriate, directly or by assisting others, any
business from any of the Employer’s customers, including actively sought
prospective customers, with whom the Executive has or had material contact
during the last two years of the Executive’s employment by the Employer, for
purposes of providing products or services that are competitive with those
provided by the Employer.
8. NON-SOLICITATION OF EXECUTIVES. The Executive agrees that during the Term
and, in the event of the termination of the Executive’s employment for any
reason, during the period of one year from and after the effective date of such
termination, the Executive shall not, except for the Executive’s Administrative
Assistant, within the Area, on the Executive’s own behalf or in the service or
on behalf of others, solicit, recruit or hire away or attempt to solicit,
recruit or hire away, directly or by assisting others, any Executive of the
Employer, whether or not such Executive is a full-time Executive or a temporary
Executive of the Employer and whether or not such employment is pursuant to
written agreement and whether or not such employment is for a determined period
or is at will.
9. REMEDIES. The Executive agrees that the covenants contained in Sections 5
through 9 of this Agreement are of the essence of this Agreement; that each of
the covenants is reasonable and necessary to protect the business, interests and
properties of the Employer; and that irreparable loss and damage will be
suffered by the Employer should the Executive breach any of the covenants.
Therefore, the Executive agrees and consents that, in addition to all the
remedies provided by law or in equity, the Employer shall be entitled to a
temporary restraining order and temporary and permanent injunctions to prevent a
breach or contemplated breach of any of such covenants. The Employer and the
Executive agree that all remedies available to the Employer or the Executive, as
applicable, shall be cumulative.
12

--------------------------------------------------------------------------------

10. SEVERABILITY. The parties hereto agree that each of the provisions included
in this Agreement is separate, distinct and severable from the other provisions
of this Agreement and that the invalidity or unenforceability of any Agreement
provision will not affect the validity or enforceability of any other provision
of this Agreement. Further, if any provision of this Agreement is ruled invalid
or unenforceable by a court of competent jurisdiction because of a conflict
between the provision and any applicable law or public policy, the provision
shall be redrawn to make the provision consistent with and valid and enforceable
under the law or public policy.
11. NO SET-OFF BY THE EXECUTIVE.  The existence of any claim, demand, action or
cause of action by the Executive against the Employer, or any Affiliate of the
Employer, whether predicated upon this Agreement or otherwise, will not
constitute a defense to the enforcement by the Employer of any of its rights
hereunder.
12. NOTICE. All notices and other communications required or permitted under
this Agreement shall be in writing and, if mailed by prepaid first-class mail or
certified mail, return receipt requested, shall be deemed to have been received
on the earlier of the date shown on the receipt or three business days after the
postmarked date thereof. In addition, notices hereunder may be delivered by
hand, facsimile transmission or overnight courier, in which event the notice
shall be deemed effective when delivered or transmitted. All notices and other
communications under this Agreement shall be given to the parties hereto at the
following addresses, or to such other address or addresses as the party to be
given notice may have furnished in writing to the party seeking or desiring to
give notice, as a place for the giving of notice; provided that no change in
address shall be effective until three business days after being given to the
other party in the manner provided for above:
If to the Employer:
Howard Bank/Howard Bancorp, Inc.
3301 Boston Street
Baltimore, MD 21224
Attn: Chief Executive Officer, General Counsel, Lead Independent Director, and
Governance and Nominating Committee Chair
If to the Executive:
Robert L. Carpenter, Jr.
4384 Viridian Terrace
Monrovia, MD  21770
13. ASSIGNMENT. Neither party hereto may assign or delegate this Agreement or
any of its rights and obligations hereunder without the written consent of the
other party hereto.
13

--------------------------------------------------------------------------------

14. WAIVER. A waiver by the Employer of any breach of this Agreement by the
Executive shall not be effective unless in writing, and no waiver shall operate
or be construed as a waiver of the same or another breach on a subsequent
occasion.
15. ARBITRATION. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by binding arbitration before
a single arbitrator in accordance with the Employment Arbitration Rules of the
American Arbitration Association. The decision of the arbitrator shall be final
and binding on the parties hereto, and judgment upon the award rendered by the
arbitrator may be entered by any court having jurisdiction thereof.
16. ATTORNEYS’ FEES. In the event that the parties hereto have complied with
this Agreement with respect to arbitration of disputes and litigation ensues
between the parties concerning the enforcement of an arbitration award and the
Executive must employ separate legal counsel, the Employer shall advance to the
Executive, within 30 days after receiving copies of invoices submitted by the
Executive, any and all reasonable attorneys’ fees and expenses incurred with
preparing, investigating and litigating such action, proceeding or suit. The
Executive shall reimburse the Employer for any and all advances that exceed the
first $5,000 advanced to the Executive for such legal expenses only if and to
the extent that a final decision by a court of competent jurisdiction has
determined that the Executive is not entitled to receive any amounts due or to
enforce any of the rights under this Agreement.
17. APPLICABLE LAW. This Agreement shall be construed and enforced under and in
accordance with the laws of the State of Maryland. The parties hereto agree that
any appropriate state court located in Baltimore City, Maryland, shall have
jurisdiction of any case or controversy arising under or in connection with this
Agreement and shall be a proper forum in which to adjudicate such case or
controversy. The parties hereto consent to the jurisdiction of such courts.
18. INTERPRETATION. Words importing the singular form shall include the plural
and vice versa. The terms ““herein,” “hereunder,” “hereby,” “hereto,” “hereof”
and any similar terms refer to this Agreement. Any captions, titles or headings
preceding the text of any article, section or subsection herein are solely for
convenience of reference and shall not constitute part of this Agreement or
affect its meaning, construction or effect.
19. ENTIRE AGREEMENT. This Agreement embodies the entire and final agreement of
the parties hereto on the subject matter stated in this Agreement. No amendment
or modification of this Agreement shall be valid or binding upon the Employer or
the Executive unless made in writing and signed by both of them. All prior
understandings and agreements relating to the subject matter of this Agreement
are hereby expressly terminated.
20. RIGHTS OF THIRD PARTIES. Nothing herein expressed is intended to or shall be
construed to confer upon or give to any person, firm or other entity, other than
the parties hereto and their permitted assigns, any rights or remedies under or
by reason of this Agreement.
14

--------------------------------------------------------------------------------

21. SURVIVAL. The obligations of the Executive pursuant to Sections 5, 6, 7, 8
and 9 hereof, the obligations of the Employer pursuant to Section 3.7 hereof,
the right of the Executive to terminate his employment for Good Reason within
the 90-day period following notice that this Agreement shall not be extended as
described in Section 1.13 hereof, and Section 3.8 hereof, shall survive the
termination of the Executive’s employment hereunder for the period designated
under each of those respective sections, except with respect to Section 3.8
hereof, which shall survive for as long as any termination payments are being
made hereunder.


[Signature Page Follows]


15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Employer and the Executive have executed and delivered
this Agreement as of the date first shown above.


Employer:


HOWARD BANK


By: /s/ Mary Ann Scully                               

Mary Ann Scully
Chief Executive Officer




Executive:








/s/ Robert L. Carpenter, Jr.                                          

Robert L. Carpenter, Jr.


16